Citation Nr: 0427930	
Decision Date: 10/08/04    Archive Date: 10/15/04

DOCKET NO.  00-23 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to initial compensable rating for chloracne 
prior to May 18, 1999.

2.  Entitlement to a rating higher than 10 percent for 
chloracne as of May 18, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel




INTRODUCTION

The veteran had active military service from June 1967 to 
November 1970.

The Board of Veterans' Appeals (Board) issued a decision in 
March 2000 granting service connection for chloracne on the 
basis of exposure to herbicides in Vietnam.

Subsequently, in April 2000, the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York, 
issued a decision implementing the Board's grant of service 
connection.  The RO assigned an initial noncompensable (i.e., 
0 percent) evaluation for the chloracne effective January 3, 
1995, the date of receipt of the veteran's claim for this 
condition.  He appealed for a higher initial rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

In August 2002, during the pendency of his appeal, the RO 
increased the rating for the veteran's cloracne to 10 percent 
- but with a different effective date of May 18, 1999.  He 
since has continued to appeal for an even higher rating.  
See AB v. Brown, 6 Vet. App. 35, 39 (1993) (a veteran is 
presumed to be seeking the maximum possible rating unless he 
indicates otherwise).

So the issues currently on appeal are whether the veteran was 
entitled to an initial compensable rating prior to May 18, 
1999, and whether he is entitled to a rating higher than 10 
percent as of that date.


FINDINGS OF FACT

1.  From January 3, 1995 to May 17, 1999, the veteran's 
chloracne was manifested primarily by nondisfiguring 
acneiform lesions on the back of his neck, as well as 
asymptomatic lesions on his shoulders, chest and back.  

2.  Since May 18, 1999, the chloracne has been manifested by 
nondisfiguring acneiform lesions on the back of the neck, 
with acute episodes of erthymatous papules, subsiding by 
October 1999.


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial compensable 
rating for chloracne prior to May 18, 1999.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7806, 
effective prior to August 30, 2002.

2.  The criteria are not met for a rating higher than 10 
percent for chloracne as of May 18, 1999.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7806, 
effective prior to and since August 30, 2002, and 
Diagnostic Code 7829, effective since August 30, 2002.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

A VA skin examination was performed in October 1995.  The 
veteran reported a rash on the back of his head that was 
irritated by wearing a hat.  He indicated that the rash 
sometimes affected the trunk, but was currently quiescent.  
Clinical inspection revealed multiple, small red pimples over 
the entire chest anteriorly, none especially irritated or 
aroused.  All of them were less than 3.0 mm in size.  There 
was nothing seen on the neck.  The diagnosis was undiagnosed 
skin rash.  

The veteran was also afforded a VA examination in October 
1995 in connection with his claim for Agent Orange benefits.  
He gave a history of a rash on the truck that was fleeting in 
nature, as well as a cystic, acneiform rash on the back of 
the neck.  On clinical inspection, an acneiform rash was seen 
on the back of the neck, and on the trunk and back.  The 
diagnosis was chloracne.  



A VA skin examination was performed in April 1997.  The 
veteran reported a chronic, annoying rash on his neck, and 
sometimes on his legs.  It was found that he had many 
acneiform scars over almost all of his body surfaces, mainly 
his neck, chest, shoulders and back.  The disease was 
currently inactive.  There were no acute lesions presently.  

Added to the claims file in March 2002 were reports of the 
veteran's treatment at Nassau County Medical Center.  The 
first pertinent treatment entry, dated May 18, 1999, shows 
that the veteran was evaluated for a history of a rash on the 
back of the neck.  Clinical inspection the nape of the neck 
showed erythematous, follicular papules and scarring.  The 
impression was chronic folliculitis and features of acne 
keloidalis nuchal.  Subsequent skin manifestations were also 
attributed to folliculitis and a keloidal process.  In June 
1999, examination of the nape of the neck showed multiple, 
keloidal follicular papules, and the assessment was that 
there had been little change in the condition.  When the 
veteran was examined in July 1999, he reported minimal 
improvement in his skin condition.  Clinical inspection 
disclosed multiple, erythematous follicular papules and 
pustules of the nape of the neck.  

Other clinical records from Nassau County Medical Center show 
that, in September 1999, it was found that the veteran had a 
few, firm erythematous follicular papules at the nape of the 
neck.  The assessment was that the condition was much 
improved.  In October 1999, physical examination disclosed 
slight erythema of the nape of the neck, and his skin 
condition was considered much improved.  

A VA examination of the skin was performed in September 2002.  
The veteran reported that his skin condition had followed an 
intermittent course, occurring every two months and lasting 
for about six weeks.  He indicated that he was as nurse in an 
emergency room and found it uncomfortable to wear a 
stethoscope around his neck.  On clinical inspection, if was 
found that he had a 3.0 x 3.0 cm actiniform rash.  There were 
no signs of ulceration, exfoliation or crusting.  The rash 
was located in the back of the neck.  

In statements in support of his claim, the veteran reported 
that he experienced constant irritation and drainage from 
areas of chloracne.  He noted that the most irritated 
portions of a rash from chloracne were on the back of the 
neck and posterior scalp.  He remarked that he could not wear 
a stethoscope around his neck at work and indicated that he 
could not wear cap or hat.  He pointed out that his shirts 
were ruined by exudates from skin lesions.  He stated that he 
had constant itching in the area of the neck, scalp and 
chest. 

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA and implementing 
regulations also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

In this case, VA notified the veteran by letter dated in 
April 2004 that VA would obtain all relevant evidence in the 
custody of a Federal department or agency.  He also was 
advised that VA would make reasonable to obtain treatment 
records from private medical providers.  Further, the rating 
decision appealed and the statement of the case (SOC) and 
supplemental statement of the case (SSOC), especially when 
considered together, discussed the pertinent evidence, 
provided the laws and regulations governing the claim, and 
essentially notified the veteran of the evidence needed to 
prevail.  The duty to notify of necessary evidence and of the 
respective responsibilities, his and VA's, for obtaining or 
presenting that evidence has been fulfilled.

As for assisting him with his claim, the veteran's service 
medical records are on file, as are his VA medical records.  
There is no indication that other Federal department or 
agency records exist that should be requested.  Records from 
a non-VA medical sources have also been obtained.  The 
veteran was asked to advise VA if there was any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  He also 
was advised what evidence VA had requested and notified in 
the SOC and SSOC what evidence had been received.  There is 
no indication that any pertinent evidence was not received, 
which is obtainable.  Therefore, the duty to notify of 
inability to obtain records does not arise in this case.  Id.  
Thus, VA's duty to assist has been fulfilled. 

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and consideration.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  The Court held, 
among other things, that a VCAA notice, as required by 38 
U.S.C. § 5103(a) (West 2002), must be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.

In this case, as mentioned, the veteran was provided the 
required VCAA notice by letter of April 2004, which was after 
the RO's April 2000 decision implementing the Board's grant 
of service connection for chloracne and assigning a 
disability rating.  Because VCAA notice in this case was not 
provided to the appellant prior to the initial AOJ 
adjudication denying the claim, the timing of the notice does 
not comply with the express requirements of the law as found 
by the Court in Pelegrini.  But in Pelegrini II, the Court 
stated it was (1) "neither explicitly nor implicitly 
requiring the voiding or nullification of any AOJ [agency of 
original jurisdiction] action or decision and (2) the 
appellant is entitled on remand to VCAA-content-complying 
notice."  Id. at *28.  The Court further stated that in 
order to comply with the veteran's right to appellate review 
under 38 C.F.R. §7194(a), a remand may require readjudication 
of the claim by the AOJ once complying notice is given, 
unless AOJ adjudication is waived by the claimant.  Id. at 
*32-*33, citing Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F. 3d 1339, 1341-42 (Fed. Cir. 2003) ("holding 
that the Board is not permitted, consistent with section 
7104(a) to consider 'additional evidence without having to 
remand the case to the AOJ for initial consideration [or] 
without having to obtain the appellant's waiver 
[of such remand]'").

Although the VCAA notice in this particular appeal was not 
given prior to initially adjudicating the claim - rather, 
only after - it nonetheless was provided contemporaneous with 
the issuance of the SSOC in April 2004 (wherein the RO 
readjudicated the claim in light of the additional evidence 
received since the initial rating decision and SOC).  The 
VCAA notice also was provided prior to certifying the 
veteran's appeal to the Board.  And the veteran had ample 
opportunity before certification to identify and/or submit 
additional supporting evidence in response.  He even had an 
additional 90 days, once the Board received his appeal, to 
submit additional evidence and even beyond that point by 
showing good cause for any delay in missing the terminal 
date.  38 C.F.R. § 20.1304 (2003).

The Court also held in Pelegrini II (as it had in Pelegrini 
I) that a VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2003) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2003).

However, VA's General Counsel recently held in VAOPGCPREC 1-
2004 (Feb. 24, 2004) that the "fourth element" requirement 
of Pelegrini I was non-binding obiter dictum.  Id. at 7.  
This is equally applicable to Pelegrini II since the holding, 
concerning this "fourth element," is substantially 
identical.  In addition, the General Counsel's opinion stated 
VA may make a determination as to whether the absence of such 
a generalized request, as outlined under § 3.159(b)(1), 
is harmful or prejudicial to the claimant.  For example, 
where the claimant is asked to provide any evidence that 
would substantiate his or her claim, a more generalized 
request in many cases would be superfluous.  Id.  And the 
Board is bound by the precedent opinions of VA's General 
Counsel as the chief legal officer of the Department.  See 38 
U.S.C.A. § 7104(c) (West 2002).

Here, although the April 2004 VCAA notice letter that was 
provided to the claimant does not contain the precise 
language specified in 38 C.F.R. § 3.159(b)(1), the Board 
finds that he was otherwise fully notified of the need to 
give VA any evidence pertaining to his claim.  The April 2004 
VCAA letter requested him to provide or identify any evidence 
supporting his claim for higher initial ratings for his 
chloracne.  So a more generalized request with the precise 
language outlined in § 3.159(b)(1) would be redundant.  The 
absence of such a request is unlikely to prejudice him, and 
thus, the Board finds this to be harmless error.  
VAOPGCPREC 1-04 (Feb. 24, 2004).

Legal Criteria

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2003).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history.  38 C.F.R. § 4.2 (2003).  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2003).  All reasonable doubt is resolved in 
the veteran's favor.  38 C.F.R. § 4.3 (2003).



VA's criteria for evaluating skin disorders were revised 
effective August 30, 2002, during the pendency of the 
veteran's appeal.  Where a law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeals process has been 
concluded, the version of the law or regulation most 
favorable to the appellant generally applies.  However, only 
the former criteria can be applied for the period prior to 
the effective date of the new criteria.  But both the old and 
new criteria can be applied as of that date.  See VAOPGCPREC 
7-2003 (Nov. 19, 2003).  See also 38 U.S.C.A. § 5110(g); 
38 C.F.R. § 3.114; VAOPGCPREC 3-2000 (Apr. 10, 2000).

Prior to August 30, 2002, chloracne was rated on the basis of 
eczema under 38 C.F.R. § 4.118, Code 7806 as follows:

A 30 percent rating was warranted for eczema with exudation 
or itching constant, extensive lesions, or marked 
disfigurement.  A 10 percent rating was warranted for eczema 
with exfoliation, exudation or itching, if involving an 
exposed surface or extensive area.  A noncompensable rating 
was warranted for eczema with slight, if any, exfoliation, 
exudation or itching if on a nonexposed surface or small 
area.  

Since August 30, 2002, eczema or dermatitis is rated under 38 
C.F.R. § 4.118, Code 7806 as follows:

A 30 percent rating is warranted for eczema or dermatitis 
where the condition involves 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas affected, or; 
where the condition must be treated with systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  A 10 percent 
rating is warranted for eczema or dermatitis where the 
condition involves at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; where the 
condition must be treated with intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks.  A 
noncompensable rating is warranted for eczema or dermatitis 
where the condition involves less than 5 percent of the 
entire body or less than 5 percent of exposed areas 
affected, and; no more than topical therapy required during 
the past 12-month period.  Or rate as disfigurement of the 
head, face, or neck (Diagnostic Code 7800) or scars 
(Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), 
depending upon the predominant disability.  

Since August 30, 2002, the veteran's skin condition is most 
appropriately rated under 38 C.F.R. § 4.118, at Diagnostic 
Code 7829 - specifically for chloracne -as follows:

A 30 percent rating is warranted for chloracne with deep 
acne (deep inflamed nodules and pus-filled cysts) affecting 
40 percent or more of the face and neck.  A 10 percent 
rating is warranted for chloracne with deep acne (deep 
inflamed nodules and pus-filled cysts) affecting less than 
40 percent of the face and neck, or; deep acne other than on 
the face and neck.  A noncompensable rating is warranted for 
chloracne with superficial acne (comedones, papules, 
pustules, superficial cysts) of any extent.  Or rate as 
disfigurement of the head, face, or neck (Diagnostic Code 
7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 
7805), depending upon the predominant disability.

As alluded to, since the veteran takes issue with the initial 
rating assigned when service connection was granted for 
chloracne, the Board must evaluate the relevant evidence 
since the effective date of the award; it may assign separate 
ratings for separate periods of time based on facts found, a 
practice known as "staged" ratings.  Fenderson, 12 Vet. App. 
at 125-26.

Analysis

The medical evidence demonstrates that a rash from chloracne 
has involved various parts of the veteran's body.  Chloracne 
has been accompanied by some scarring or keloidal process, 
and sometimes by redness and papules.  The veteran's skin 
condition has followed an intermittent course over the past 
several years, occasionally flaring up acutely, but then 
returning to relative quiescence.  

Prior to May 18, 1999, there was objective evidence that the 
veteran's skin disorder involved acne lesions on the neck, 
chest, shoulders and back, so the rash from chloracne 
involved both an exposed surface and an extensive area.  At 
the same time, however, the rash was not accompanied by 
demonstrated exfoliation, exudation or itching.  There is no 
indication from any VA physician, who examined the veteran 
during the period prior to May 18, 1999, that lesions of 
chloracne had flared up acutely.  As well, records from 
private medical providers are silent for treatment of skin 
disorders prior to May 18, 1999.  Absent objective evidence 
of chloracne involving an exposed surface or extensive area, 
and accompanied by demonstrated exfoliation, exudation or 
itching, no basis was provided for assignment of a 
compensable rating under Diagnostic Code 7806 for application 
to eczema, the pertinent diagnostic code for rating the 
veteran's skin disorder.

The medical evidence since May 18, 1999 documents a period 
during which there was an apparent flare-up of the veteran's 
skin disorder manifested primarily by chloracne scarring or 
keloidal process, with redness of superficial, elevated 
circumscribed areas of the skin called papules.  On one 
occasion, pustules were also noted.  The flare-up was first 
shown on May 18, 1999, then persisted for a period of time, 
but had greatly improved by September and October 1999.  
There is no indication from the medical evidence of any 
symptomatic recurrence of erthymatous papules or of pustules 
after the flare-up of chloracne that occurred over the period 
from May 18, 1999 through October 1999.  Additionally, 
clinical findings from both VA and private medical sources 
since May 18, 1999 show that the rash from chloracne has been 
confined to the back of the neck.  As well, there is no 
medical evidence that the veteran has required any 
corticosteroids or immunosuppressive drugs, at any time in 
the past 12-months, for treatment of chloracne.  

Accordingly, since May 18, 1999, absent objective evidence of 
chloracne manifested by demonstrated exudation or constant 
itching and extensive lesions, or marked disfigurement, no 
basis is provided for assignment of a rating higher than 10 
percent under the former version of Diagnostic Code 7806 for 
application to eczema or dermatitis.  Moreover, absent 
chloracne involving 20 to 40 percent of the entire body, 
involving 20 to 40 percent of exposed areas affected, or 
requiring use of systemic drug therapy, no basis is provided 
for assignment of a rating higher than 10 percent under the 
revised version of Diagnostic Code 7806 for application to 
eczema or dermatitis.  Finally, absent objective evidence of 
chloracne manifested by deep inflamed nodules and pus-filled 
cysts affecting 40 percent or more of the face and neck, no 
basis is provided for assignment of a rating higher than 10 
percent under Diagnostic Code 7829 for application 
specifically to chloracne.  

The veteran's chloracne involves the back of the neck, an 
exposed surface.  But no examiner has made reference to even 
a slight degree of disfigurement of the veteran's neck from 
the chloracne.  VA dermatologic examination reports, 
completed over the period from 1995 to 2002, included an 
instruction that the examiner order color photographs of 
exposed surfaces, if disfigurement was observed.  
Significantly, no examiner called for photographs to be 
taken; consequently, it follows there was no disfigurement.  
Accordingly, during the period since January 3, 1995, no 
basis has been provided for assignment of higher ratings for 
chloracne, under either the former or revised criteria of 
Diagnostic Code 7800, for application to disfigurement of the 
head, face or neck.  

Besides involving the back of the neck, the veteran's 
acneiform scarring has also been shown to involve nonexposed 
surfaces, including the chest, shoulders and back.  However, 
during the period since January 3, 1995, the medical evidence 
has provided no basis for assignment of higher ratings for 
chloracne under either the former or revised criteria for 
application to scarring of nonexposed surfaces.  In this 
regard, the veteran does not have scars affecting relatively 
large areas of the body, other than the head, face or neck, 
so Diagnostic Codes 7801 or 7802 are not for application.  As 
well, he does not have ulceration or tissue breakdown 
associated with acneiform scarring, so Diagnostic Code 7803 
is not for application.  Further, he does not have tender or 
painful acneiform scarring, so Diagnostic Code 7804 is not 
for application.  Finally, acneiform scarring does not 
interfere with function of any affected body part, so 
Diagnostic Code 7805 is not for application.  



The Board also has considered whether a "staged" rating, 
other than that assigned by the RO (as evidenced by the 0 and 
10 percent ratings), is appropriate for the veteran's 
chloracne.  The record, however, does not support assigning 
percentage disability ratings other than those now in effect 
prior to and since May 18, 1999.  Fenderson, supra.  

For these reasons, the claim for higher ratings for the 
chloracne must be denied because the preponderance of the 
evidence is unfavorable, meaning the benefit-of-the-doubt 
doctrine does not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).

ORDER

An initial compensable rating for chloracne prior May 18, 
1999 is denied.  

A rating higher than 10 percent for chloracne as of May 18, 
1999 is also denied. 



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



